Title: Thomas Jefferson to Patrick Gibson, 25 May 1817
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello
May 25. 17.
          
          It was not till I had sealed the inclosed that I turned to the settlement of my debt to the Van Staphorsts, which my memory had supposed a little under 2000. D each instalment, whereas I find it was a little over that sum, to wit 2083.20 D with interest @ 6. p.c. from Jan. 1. 1816. there is still therefore a balance of 83.20 principal due to them with interest on the whole from Jan. 1. 1816 this I must pray you to remit in order to close that instalment. I repeat assurances of esteem & respect.
          Th: Jefferson
         